Exhibit 10.1

EXECUTION COPY

 

--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

dated as of July 3, 2006

among

TPG Partners II, L.P.

TPG Parallel II, L.P.

TPG Investors II, L.P.

TPG 1999 Equity II, L.P.

and

J. Crew Group, Inc.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

TABLE OF CONTENTS

 

SECTION 1.        DEFINITIONS

   3

1.1. Defined Terms

   3

1.2. General Interpretive Principles

   6

SECTION 2.        REGISTRATION RIGHTS

   7

2.1. Demand Registration

   7

2.2. Shelf Registration

   9

2.3. Piggyback Registration

   10

2.4. Black-out Periods

   11

2.5. Registration Procedures

   12

2.6. Underwritten Offerings

   17

2.7. No Inconsistent Agreements; Additional Rights

   18

2.8. Registration Expenses

   18

2.9. Indemnification

   19

2.10. Rules 144 and 144A and Regulation S

   22

SECTION 3.        MISCELLANEOUS

   22

3.1. Term

   22

3.2. Injunctive Relief

   22

3.3. Attorneys’ Fees

   23

3.4. Notices

   23

3.5. Successors, Assigns and Transferees

   23

3.6. Governing Law; Service of Process; Consent to Jurisdiction

   24

3.7. Severability

   24

3.8. Amendment; Waiver

   24

3.9. Counterparts

   25

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of July 3, 2006, by
and among J. Crew Group, Inc., a Delaware corporation (the “Company”), and each
of the following (hereinafter severally referred to as a “TPG Holder” and
collectively referred to as the “TPG Holders”): TPG Partners II, L.P., TPG
Parallel II, L.P., TPG Investors II, L.P. and TPG 1999 Equity II, L.P.

RECITALS

WHEREAS, as of the date hereof, TPG Holders are the owners of all of the
Registrable Securities (as defined below) of the Company; and

WHEREAS, the parties desire to set forth certain registration rights applicable
to the Registrable Securities.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the Board of Directors’ good faith judgment, after consultation with
independent outside counsel to the Company, (i) would be required to be made in
any Registration Statement filed with the SEC by the Company so that such
Registration Statement would not be materially misleading; (ii) would not be
required to be made at such time but for the filing of such Registration
Statement; and (iii) the Company has a bona fide business purpose for not
disclosing publicly.

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act. The
term “Affiliated” has a correlative meaning.

“Agreement” has the meaning set forth in the preamble.

“Board of Directors” means the board of directors of the Company.

“Company” has the meaning set forth in the preamble and shall include the
Company’s successors by merger, acquisition, reorganization, conversion or
otherwise.

“Company Public Sale” has the meaning set forth in Section 2.3(a).

“Demanding Holder” has the meaning set forth in Section 2.1(a).

 

3



--------------------------------------------------------------------------------

“Demand Notice” has the meaning set forth in Section 2.1(d).

“Demand Period” has the meaning set forth in Section 2.1(c).

“Demand Registration” has the meaning set forth in Section 2.1(a).

“Demand Registration Statement” has the meaning set forth in Section 2.1(a).

“Demand Suspension” has the meaning set forth in Section 2.1(f).

“Effectiveness Date” means the date on which Holders are no longer subject to
any underwriter’s lock-up or other contractual restriction on the sale of
Registrable Securities in connection with the Company’s IPO.

“Equity Securities” means any equity interest or other securities convertible
into equity interests of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Holder” means any holder of Registrable Securities who is a party hereto or who
succeeds to rights hereunder pursuant to Section 3.5.

“Indemnified Parties” has the meaning set forth in Section 2.9(a).

“Initial Registrable Securities” means the Registrable Securities outstanding as
of the date hereof.

“IPO” means an initial registered offering of equity securities or equity
interests of the Company to the public.

“Material Adverse Change” means (i) any general suspension of trading in, or
limitation on prices for, securities on any national securities exchange or in
the over-the-counter market in the United States; (ii) the declaration of a
banking moratorium or any suspension of payments in respect of banks in the
United States; (iii) a material outbreak or escalation of armed hostilities or
other international or national calamity involving the United States or the
declaration by the United States of a national emergency or war or a change in
national or international financial, political or economic conditions; and
(iv) any event, change, circumstance or effect that is or is reasonably likely
to be materially adverse to the business, properties, assets, liabilities,
condition (financial or otherwise), operations, results of operations or
prospects of the Company and its subsidiaries taken as a whole.

“NASD” means the NASD, Inc.

 

4



--------------------------------------------------------------------------------

“Person” means any individual, corporation, association, limited liability
company, partnership, estate, trust, unincorporated organization or a government
or any agency or political subdivision thereof.

“Piggyback Registration” has the meaning set forth in Section 2.3(a).

“Preemption Notice” has the meaning set forth in Section 2.1(e).

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-effective
amendments to such Registration Statement, and all other material incorporated
by reference in such prospectus.

“Registrable Securities” means any Equity Securities and any securities that may
be issued or distributed or be issuable in respect of any Equity Securities by
way of conversion, dividend, stock split or other distribution, merger,
consolidation, exchange, recapitalization or reclassification or similar
transaction; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities to the extent (i) a Registration Statement with
respect to the sale of such Registrable Securities has been declared effective
under the Securities Act and such Registrable Securities have been disposed of
in accordance with the plan of distribution set forth in such Registration
Statement, (ii) such Registrable Securities have been distributed pursuant to
Rule 144 (or any similar provisions then in force) under the Securities Act or
(iii) such Registrable Securities shall have been otherwise transferred and new
certificates for them not bearing a legend restricting transfer under the
Securities Act shall have been delivered by the Company and such securities may
be publicly resold without Registration under the Securities Act.

“Registration” means a registration with the SEC of the Company’s securities for
offer and sale to the public under a Registration Statement. The term “Register”
shall have a correlative meaning.

“Registration Expenses” has the meaning set forth in Section 2.8.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including pre- and post-effective
amendments, and all exhibits and all material incorporated by reference in such
registration statement.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners or financial advisors or other Person
associated with, or acting on behalf of, such Person.

“SEC” means the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and any successor
thereto, and any rules and regulations promulgated thereunder, all as the same
shall be in effect from time to time.

“Shelf Period” has the meaning set forth in Section 2.2(b).

“Shelf Registration” means a Registration effected pursuant to Section 2.2.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act) or (ii) if the Company is not
permitted to file a Registration Statement on Form S-3, an evergreen
Registration Statement on Form S-1 (or any successor form or other appropriate
form under the Securities Act), in each case for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (or any similar
rule that may be adopted by the SEC) covering all of the Registrable Securities.

“Shelf Suspension” has the meaning set forth in Section 2.2(c).

“TPG Holder” has the meaning set forth in the preamble.

“TPG Holders” has the meaning set forth in the preamble.

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters on a firm commitment basis for
reoffering to the public.

1.2 General Interpretive Principles.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection, Section, Exhibit, Schedule and Annex references are to this
Agreement unless otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(e) Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

 

6



--------------------------------------------------------------------------------

SECTION 2. REGISTRATION RIGHTS.

2.1 Demand Registration.

(a) Demand by Holders. If at any time or from time to time after the
Effectiveness Date, any TPG Holder may make a written request to the Company for
Registration of Registrable Securities held by such TPG Holder (a “Demanding
Holder”). Any such requested Registration shall hereinafter be referred to as a
“Demand Registration.” Each request for a Demand Registration shall specify the
kind and aggregate amount of Registrable Securities to be Registered and the
intended methods of disposition thereof. As soon as practicable (and, in any
event, within thirty (30) days) of a request for a Demand Registration, the
Company shall file a Registration Statement relating to such Demand Registration
(a “Demand Registration Statement”), and shall use its reasonable best efforts
to cause such Demand Registration Statement to promptly be declared effective
under (i) the Securities Act and (ii) the “Blue Sky” laws of such jurisdictions
as any Holder being registered under such Registration or any underwriter, if
any, reasonably requests.

(b) Demand Withdrawal. A Demanding Holder and any other Holder that has
requested its Registrable Securities be included in a Demand Registration
pursuant to Section 2.1(d) may withdraw its Registrable Securities from a Demand
Registration at any time prior to the effectiveness of the applicable Demand
Registration Statement. Upon receipt of a notice to such effect from the
Demanding Holder, the Company shall cease all efforts to secure effectiveness of
the applicable Demand Registration Statement.

(c) Effective Registration. The Company shall be deemed to have effected a
Demand Registration if the Demand Registration Statement is declared effective
by the SEC and remains effective for not less than one hundred eighty (180) days
(or such shorter period as will terminate when all Registrable Securities
covered by such Demand Registration Statement have been sold or withdrawn), or
if such Registration Statement relates to an Underwritten Offering, such longer
period as, in the opinion of counsel for the underwriter or underwriters, a
Prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer (the applicable period, the
“Demand Period”). No Demand Registration shall be deemed to have been effected
if (i) during the Demand Period such Registration is interfered with by any stop
order, injunction or other order or requirement of the SEC or other governmental
agency or court or (ii) the conditions to closing specified in the underwriting
agreement, if any, entered into in connection with such Registration are not
satisfied other than by reason of a wrongful act, misrepresentation or breach of
such applicable underwriting agreement by the Demanding Holder.

(d) Demand Notice. Promptly upon receipt of any request for a Demand
Registration pursuant to Section 2.1(a) (but in no event more than five
(5) Business Days thereafter), the Company shall deliver a written notice (a
“Demand Notice”) of any such Registration request to all other Holders, and the
Company shall include in such Demand Registration all Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within ten (10) Business Days after the date that the Demand Notice has
been delivered. All requests made pursuant to this Section 2.1(d) shall specify
the aggregate amount of Registrable Securities to be registered and the intended
method of distribution of such securities.

 

7



--------------------------------------------------------------------------------

(e) Preemption. If not more than thirty (30) days prior to receipt of any
request for a Demand Registration pursuant to Section 2.1(a), the Company shall
have (i) circulated to prospective underwriters and their counsel a draft of a
Registration Statement for a primary offering of Equity Securities on behalf of
the Company, (ii) solicited bids for a primary offering of Equity Securities, or
(iii) otherwise reached a written understanding with an underwriter with respect
to a primary offering of Equity Securities, the Company may preempt the Demand
Registration with such primary offering by delivering written notice of such
intention (the “Preemption Notice”) to the Demanding Holder and all other
Holders, within five days after the Company has received the request. The period
of preemption may be up to forty-five (45) days following the date such
Preemption Notice is delivered. Notwithstanding anything to the contrary herein,
the Company shall not be entitled to exercise its right to preempt a Demand
Registration pursuant to this Section 2.1(e) more than once during any twelve
(12) month period.

(f) Delay in Filing; Suspension of Registration. If the filing, initial
effectiveness or continued use of a Demand Registration Statement at any time
would require the Company to make an Adverse Disclosure, the Company may, upon
giving prompt written notice of such action to the Holders, delay the filing or
initial effectiveness of, or suspend use of, the Demand Registration Statement
(a “Demand Suspension”); provided, however, that the Company shall not be
permitted to exercise a Demand Suspension (i) more than once during any twelve
(12) month period, or (ii) for a period exceeding thirty (30) days on any one
occasion. In the case of a Demand Suspension, the Holders agree to suspend use
of the applicable Prospectus in connection with any sale or purchase, or offer
to sell or purchase, Registrable Securities, upon receipt of the notice referred
to above. The Company shall immediately notify the Holders upon the termination
of any Demand Suspension, amend or supplement the Prospectus, if necessary, so
it does not contain any material untrue statement or omission and furnish to the
Holders such numbers of copies of the Prospectus as so amended or supplemented
as any such Holders may reasonably request. The Company agrees, if necessary, to
supplement or make amendments to the Demand Registration Statement, if required
by the registration form used by the Company for the Demand Registration or by
the instructions applicable to such registration form or by the Securities Act
or the rules or regulations promulgated thereunder or as may reasonably be
requested by the Demanding Holder.

(g) Underwritten Offering. If a Demanding Holder so elects, an offering of
Registrable Securities pursuant to a Demand Registration shall be in the form of
an Underwritten Offering. Such Demanding Holder shall have the right to select
the managing underwriter or underwriters to administer the offering; provided
that such managing underwriter or underwriters shall be reasonably acceptable to
the Company.

(h) Priority of Securities Registered Pursuant to Demand Registrations. If the
managing underwriter shall inform the Company in writing that the number of
shares of Common Stock requested to be included in such registration exceeds the
number which can be sold in (or during the time of) such offering within a price
range acceptable to the TPG Holders,

 

8



--------------------------------------------------------------------------------

then the Company shall include in such registration such number of shares of
Common Stock which the Company is so advised can be sold in (or during the time
of) such offering. All holders of shares of Common Stock proposing to sell
shares of Common Stock shall share pro rata in the number of shares of Common
Stock to be excluded from such offering, such sharing to be based on the
respective numbers of shares of Common Stock as to which registration has been
requested by such holders.

2.2 Shelf Registration.

(a) Filing. After the Effectiveness Date, as promptly as practicable following a
demand by any TPG Holder, the Company shall file with the SEC a Shelf
Registration Statement relating to the offer and sale of all Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution elected by such Holders and set forth in the Shelf Registration
Statement and, thereafter, shall use its reasonable best efforts to cause such
Shelf Registration Statement to be declared effective under the Securities Act.
If, on the date of any such demand, the Company does not qualify to file a Shelf
Registration Statement under the Securities Act, the provisions of this
Section 2.2 shall not apply, and the provisions of Section 2.1 shall apply
instead.

(b) Continued Effectiveness. The Company shall use its reasonable best efforts
to keep such Shelf Registration Statement continuously effective under the
Securities Act in order to permit the Prospectus forming a part thereof to be
usable by Holders until the earlier of (i) the date as of which all Registrable
Securities have been sold pursuant to the Shelf Registration Statement or
another registration statement filed under the Securities Act (but in no event
prior to the applicable period referred to in Section 4(3) of the Securities Act
and Rule 174 thereunder) and (ii) the date as of which each of the Holders is
permitted to sell its Registrable Securities without Registration pursuant to
Rule 144 under the Securities Act without volume limitation or other
restrictions on transfer thereunder (such period of effectiveness, the “Shelf
Period”). Subject to Section 2.2(c), the Company shall not be deemed to have
used its reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Period if the Company voluntarily takes any action or
omits to take any action that would result in Holders covered thereby not being
able to offer and sell any Registrable Securities pursuant to such Shelf
Registration Statement during the Shelf Period, unless such action or omission
is required by applicable law.

(c) Suspension of Registration. If the continued use of such Shelf Registration
Statement at any time would require the Company to make an Adverse Disclosure,
the Company may, upon giving at least ten (10) days’ prior written notice of
such action to the Holders, suspend use of the Shelf Registration Statement (a
“Shelf Suspension”); provided that the Company shall not be permitted to
exercise a Shelf Suspension (i) more than one time during any 12-month period,
or (ii) for a period exceeding thirty (30) days on any one occasion. In the case
of a Shelf Suspension, the Holders agree to suspend use of the applicable
Prospectus in connection with any sale or purchase of, or offer to sell or
purchase, Registrable Securities, upon receipt of the notice referred to above.
The Company shall immediately notify the Holders upon the termination of any
Shelf Suspension, amend or supplement the Prospectus, if necessary, so it does
not contain any untrue statement or omission and furnish to the Holders such
numbers of

 

9



--------------------------------------------------------------------------------

copies of the Prospectus as so amended or supplemented as the Holders may
reasonably request. The Company agrees, if necessary, to supplement or make
amendments to the Shelf Registration Statement, if required by the registration
form used by the Company for the Shelf Registration or by the instructions
applicable to such registration form or by the Securities Act or the rules or
regulations promulgated thereunder or as may reasonably be requested by an
Holder.

(d) Underwritten Offering. If any TPG Holder so elects, an offering of such TPG
Holder’s Registrable Securities pursuant to the Shelf Registration Statement
shall be in the form of an Underwritten Offering, and the Company shall amend or
supplement the Shelf Registration Statement for such purpose. Such TPG Holder
shall have the right to select the managing underwriter or underwriters to
administer such offering; provided that such managing underwriter or
underwriters shall be reasonably acceptable to the Company.

2.3 Piggyback Registration.

(a) Participation. If the Company at any time proposes to file a Registration
Statement under the Securities Act with respect to any offering of its
securities for its own account or for the account of any other Persons (other
than (i) a Registration under Section 2.1 or 2.2, (ii) a Registration on Form
S-4 or S-8 or any successor form to such Forms or (iii) a Registration of
securities solely relating to an offering and sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit plan
arrangement) (a “Company Public Sale”), then, as soon as practicable (but in no
event less than forty-five (45) days prior to the proposed date of filing of
such Registration Statement), the Company shall give written notice of such
proposed filing to TPG Holders, and such notice shall offer TPG Holders the
opportunity to Register under such Registration Statement such number of
Registrable Securities as each such Holder may request in writing (a “Piggyback
Registration”). Subject to Section 2.3(b), the Company shall include in such
Registration Statement all such Registrable Securities that are requested to be
included therein within fifteen (15) days after such notice is delivered;
provided that if at any time after giving written notice of its intention to
Register any securities and prior to the effective date of the Registration
Statement filed in connection with such Registration, the Company shall
determine for any reason not to Register or to delay Registration of such
securities, the Company shall give written notice of such determination to each
Holder and, thereupon, (i) in the case of a determination not to Register, shall
be relieved of its obligation to Register any Registrable Securities in
connection with such Registration (but not from its obligation to pay the
Registration Expenses in connection therewith), without prejudice, however, to
the rights of any Holders entitled to request that such Registration be effected
as a Demand Registration under Section 2.1, and (ii) in the case of a
determination to delay Registering, in the absence of a request for a Demand
Registration, shall be permitted to delay Registering any Registrable
Securities, for the same period as the delay in Registering such other
securities. If the offering pursuant to such Registration Statement is to be
underwritten, then each Holder making a request for a Piggyback Registration
pursuant to this Section 2.3(a) must, and the Company shall make such
arrangements with the managing underwriter or underwriters so that each such
Holder may, participate in such Underwritten Offering. If the offering pursuant
to such Registration Statement is to be on any other basis, then each Holder
making a request for a Piggyback Registration pursuant to this Section 2.3(a)
must, and the Company shall make such arrangements so that each such Holder may,
participate in such offering on such basis. Each Holder shall be permitted to
withdraw all or part of such Holder’s Registrable Securities from a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement.

 

10



--------------------------------------------------------------------------------

(b) Priority of Piggyback Registration. If the managing underwriter shall inform
the Company in writing that the number of shares of Common Stock requested to be
included in such registration exceeds the number which can be sold in (or during
the time of) such offering within a price range acceptable to the TPG Holders,
then the Company shall include in such registration such number of shares of
Common Stock which the Company is so advised can be sold in (or during the time
of) such offering. All holders of shares of Common Stock proposing to sell
shares of Common Stock shall share pro rata in the number of shares of Common
Stock to be excluded from such offering, such sharing to be based on the
respective numbers of shares of Common Stock as to which registration has been
requested by such holders.

(c) No Effect on Demand Registrations. No Registration of Registrable Securities
effected pursuant to a request under this Section 2.3 shall be deemed to have
been effected pursuant to Sections 2.1 and 2.2 or shall relieve the Company of
its obligations under Sections 2.1 or 2.2.

2.4 Black-out Periods.

(a) Black-out Periods for Holders. In the event of a Company Public Sale of the
Company’s equity securities in an Underwritten Offering, the Holders agree, if
requested by the managing underwriter or underwriters in such Underwritten
Offering, not to effect any public sale or distribution of any securities
(except, in each case, as part of the applicable Registration, if permitted)
that are the same as or similar to those being Registered in connection with
such Company Public Sale, or any securities convertible into or exchangeable or
exercisable for such securities, during the period beginning seven (7) days
before and ending ninety (90) days (or such lesser period as may be permitted by
the Company or such managing underwriter or underwriters) after, the effective
date of the Registration Statement filed in connection with such Registration,
to the extent timely notified in writing by the Company or the managing
underwriter or underwriters.

(b) Black-out Period for the Company and Others. In the case of a Registration
of Registrable Securities pursuant to Section 2.1 or 2.2 for an Underwritten
Offering, the Company and each Holder agrees, if requested by the Demanding
Holder (or, in the case of a Shelf Registration, the Holder selling Registrable
Securities under the Shelf Registration Statement) or the managing underwriter
or underwriters, not to effect any public sale or distribution of any securities
that are the same as or similar to those being Registered, or any securities
convertible into or exchangeable or exercisable for such securities, during the
period beginning seven (7) days before, and ending ninety (90) days (or such
lesser period as may be permitted by such Holders or such managing underwriter
or underwriters) after, the effective date of the Registration Statement filed
in connection with such Registration (or, in the case of an offering under a
Shelf Registration Statement, the date of the closing under the underwriting
agreement in connection therewith), to the extent timely notified in writing by
a Holder covered by such Registration Statement or the managing underwriter or
underwriters.

 

11



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company may effect a public sale or
distribution of securities of the type described above and during the periods
described above if such sale or distribution is made pursuant to Registrations
on Form S-4 or S-8 or any successor form to such Forms or as part of any
Registration of securities for offering and sale to employees or directors of
the Company pursuant to any employee stock plan or other employee benefit plan
arrangement. The Company agrees to use its reasonable best efforts to obtain
from each Holder of restricted securities of the Company which securities are
the same as or similar to the Registrable Securities being Registered, or any
restricted securities convertible into or exchangeable or exercisable for any of
such securities, an agreement not to effect any public sale or distribution of
such securities during any such period referred to in this paragraph, except as
part of any such Registration, if permitted. Without limiting the foregoing (but
subject to Section 2.7), if after the date hereof the Company grants any Person
(other than a Holder) any rights to demand or participate in a Registration, the
Company agrees that the agreement with respect thereto shall include such
Person’s agreement to comply with any Black-out period required by this Section
as if it were the Company hereunder.

2.5 Registration Procedures.

(a) In connection with the Company’s Registration obligations under Sections
2.1, 2.2 and 2.3, the Company shall use its reasonable best efforts to effect
such Registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of distribution thereof as
expeditiously as reasonably practicable, and in connection therewith the Company
shall:

(i) prepare the required Registration Statement including all exhibits and
financial statements required under the Securities Act to be filed therewith,
and before filing a Registration Statement or Prospectus, or any amendments or
supplements thereto, (x) furnish to the underwriters, if any, and to the Holders
covered by such Registration Statement, copies of all documents prepared to be
filed, which documents shall be subject to the review of such underwriters and
such Holders and their respective counsel and (y) except in the case of a
Registration under Section 2.3, not file any Registration Statement or
Prospectus or amendments or supplements thereto to which the Demanding Holder
(or, in the case of a Shelf Registration, the Holder selling Registrable
Securities under the Shelf Registration Statement) or the underwriters, if any,
shall reasonably object;

(ii) as soon as possible (in the case of a Demand Registration, no later than
thirty (30) days after a request for a Demand Registration) file with the SEC a
Registration Statement relating to the Registrable Securities including all
exhibits and financial statements required by the SEC to be filed therewith, and
use its reasonable best efforts to cause such Registration Statement to become
effective under the Securities Act;

(iii) prepare and file with the SEC such pre- and post-effective amendments to
such Registration Statement and supplements to the Prospectus as may be
(x) reasonably requested by the Demanding Holder (or, in the case of a Shelf
Registration, the Holders selling Registrable Securities under the Shelf
Registration Statement), (y) reasonably requested by any participating Holder
(to the extent such request relates to information relating to such Holder), or

 

12



--------------------------------------------------------------------------------

(z) necessary to keep such Registration effective for the period of time
required by this Agreement, and comply with provisions of the applicable
securities laws with respect to the sale or other disposition of all securities
covered by such Registration Statement during such period in accordance with the
intended method or methods of disposition by the sellers thereof set forth in
such Registration Statement;

(iv) notify the participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as soon as reasonably practicable
after notice thereof is received by the Company (a) when the applicable
Registration Statement or any amendment thereto has been filed or becomes
effective, and when the applicable Prospectus or any amendment or supplement to
such Prospectus has been filed, (b) of any written comments by the SEC or any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to such Registration Statement or such Prospectus or
for additional information, (c) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order by the
SEC or any other regulatory authority preventing or suspending the use of any
preliminary or final Prospectus or the initiation or threatening of any
proceedings for such purposes, (d) if, at any time, the representations and
warranties of the Company in any applicable underwriting agreement cease to be
true and correct in all material respects, and (e) of the receipt by the Company
of any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

(v) promptly notify each selling Holder and the managing underwriter or
underwriters, if any, when the Company becomes aware of the happening of any
event as a result of which the applicable Registration Statement or the
Prospectus included in such Registration Statement (as then in effect) contains
any untrue statement of a material fact or omits to state a material fact
necessary to make the statements therein (in the case of such Prospectus and any
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or, if for any other reason it shall be necessary during
such time period to amend or supplement such Registration Statement or
Prospectus in order to comply with the Securities Act and, in either case as
promptly as reasonably practicable thereafter, prepare and file with the SEC,
and furnish without charge to the selling Holders and the managing underwriter
or underwriters, if any, an amendment or supplement to such Registration
Statement or Prospectus which shall correct such misstatement or omission or
effect such compliance;

(vi) use its reasonable best efforts to prevent or obtain the withdrawal of any
stop order or other order suspending the use of any preliminary or final
Prospectus;

(vii) promptly incorporate in a Prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters and the
Holders whose Registrable Securities are being sold agree should be included
therein relating to the plan of distribution with respect to such Registrable
Securities; and make all required filings of such Prospectus supplement or
post-effective amendment as soon as reasonably practicable after being notified
of the matters to be incorporated in such Prospectus supplement or
post-effective amendment;

 

13



--------------------------------------------------------------------------------

(viii) furnish to each selling Holder and each underwriter, if any, without
charge, as many conformed copies as such Holder or underwriter may reasonably
request of the applicable Registration Statement and any pre- or post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference);

(ix) deliver to each selling Holder and each underwriter, if any, without
charge, as many copies of the applicable Prospectus (including each preliminary
Prospectus) and any amendment or supplement thereto as such Holder or
underwriter may reasonably request (it being understood that the Company
consents to the use of such Prospectus or any amendment or supplement thereto by
each of the selling Holders and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto) and such other documents as such selling
Holder or underwriter may reasonably request in order to facilitate the
disposition of the Registrable Securities by such Holder or underwriter;

(x) on or prior to the date on which the applicable Registration Statement is
declared effective, use its reasonable best efforts to register or qualify, and
cooperate with the selling Holders, the managing underwriter or underwriters, if
any, and their respective counsel, in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of each state and other jurisdiction of the United
States as any such selling Holder or managing underwriter or underwriters, if
any, or their respective counsel reasonably request in writing and do any and
all other acts or things reasonably necessary or advisable to keep such
registration or qualification in effect for such period as required by
Section 2.1(c) or 2.2(b), whichever is applicable, provided that the Company
will not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or to take any action which would subject it
to taxation or general service of process in any such jurisdiction where it is
not then so subject;

(xi) cooperate with the selling Holders and the managing underwriter or
underwriters, if any, to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends; and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriters may
request at least two (2) business days prior to any sale of Registrable
Securities to the underwriters;

(xii) use its reasonable best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be necessary
to enable the seller or sellers thereof or the underwriter or underwriters, if
any, to consummate the disposition of such Registrable Securities;

(xiii) not later than the effective date of the applicable Registration
Statement, provide a CUSIP number for all Registrable Securities and provide the
applicable transfer agent with printed certificates for the Registrable
Securities which are in a form eligible for deposit with The Depository Trust
Company;

 

14



--------------------------------------------------------------------------------

(xiv) make such representations and warranties to the Holders being registered,
and the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings;

(xv) enter into such customary agreements (including underwriting and
indemnification agreements) and take all such other actions as the Demanding
Holder (or, in the case of a Shelf Registration, the Holder selling Registrable
Securities under the Shelf Registration Statement) or the managing underwriter
or underwriters, if any, reasonably request in order to expedite or facilitate
the registration and disposition of such Registrable Securities;

(xvi) obtain for delivery to the Holders being registered and to the underwriter
or underwriters, if any, an opinion or opinions from counsel for the Company
dated the effective date of the Registration Statement or, in the event of an
Underwritten Offering, the date of the closing under the underwriting agreement,
in customary form, scope and substance, which opinions shall be reasonably
satisfactory to such Holders or underwriters, as the case may be, and their
respective counsel;

(xvii) in the case of an Underwritten Offering, obtain for delivery to the
Company and the managing underwriter or underwriters, with copies to the Holders
included in such Registration, a cold comfort letter from the Company’s
independent certified public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the managing
underwriter or underwriters reasonably request, dated the date of execution of
the underwriting agreement and brought down to the closing under the
underwriting agreement;

(xviii) cooperate with each seller of Registrable Securities and each
underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with the NASD;

(xix) use its reasonable best efforts to comply with all applicable securities
laws and make available to its security Holders, as soon as reasonably
practicable, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder;

(xx) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by the applicable Registration Statement from and
after a date not later than the effective date of such Registration Statement;

(xxi) use its best efforts to cause all Registrable Securities covered by the
applicable Registration Statement to be listed on each securities exchange on
which any of the Company’s securities are then listed or quoted and on each
inter-dealer quotation system on which any of the Company’s securities are then
quoted;

(xxii) make available upon reasonable notice at reasonable times and for
reasonable periods for inspection by a Representative appointed by the Demanding
Holder (or, in the case of a Shelf Registration, the Holder selling Registrable
Securities under the Shelf

 

15



--------------------------------------------------------------------------------

Registration Statement), by any underwriter participating in any disposition to
be effected pursuant to such Registration Statement and by any attorney,
accountant or other agent retained by such Demanding Holder (or, in the case of
a Shelf Registration, the Holder selling Registrable Securities under the Shelf
Registration Statement) or any such underwriter, all pertinent financial and
other records, pertinent corporate documents and properties of the Company, and
cause all of the Company’s officers, directors and employees and the independent
public accountants who have certified its financial statements to make
themselves available to discuss the business of the Company and to supply all
information reasonably requested by any such Person in connection with such
Registration Statement as shall be necessary to enable them to exercise their
due diligence responsibility; provided that any such Person gaining access to
information regarding the Company pursuant to this Section 2.5(a)(xxii) shall
agree to hold in strict confidence and shall not make any disclosure or use any
information regarding the Company that the Company determines in good faith to
be confidential, and of which determination such Person is notified, unless
(w) the release of such information is requested or required (by deposition,
interrogatory, requests for information or documents by a governmental entity,
subpoena or similar process), (x) such information is or becomes publicly known
other than through a breach of this or any other agreement of which such Person
has knowledge, (y) such information is or becomes available to such Person on a
non-confidential basis from a source other than the Company or (z) such
information is independently developed by such Person; and

(xxiii) in the case of an Underwritten Offering, cause the senior executive
officers of the Company to participate in the customary “road show”
presentations that may be reasonably requested by the managing underwriter or
underwriters in any such Underwritten Offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto.

(b) The Company may require each seller of Registrable Securities as to which
any Registration is being effected to furnish to the Company such information
regarding the distribution of such securities and such other information
relating to such Holder and its ownership of Registrable Securities as the
Company may from time to time reasonably request in writing. Each Holder agrees
to furnish such information to the Company and to cooperate with the Company as
reasonably necessary to enable the Company to comply with the provisions of this
Agreement.

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.5(a)(v), such Holder
will forthwith discontinue disposition of Registrable Securities pursuant to
such Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 2.5(a)(v), or until
such Holder is advised in writing by the Company that the use of the Prospectus
may be resumed, and if so directed by the Company, such Holder shall deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice. In the
event the Company shall give any such notice, the period during which the
applicable Registration Statement is required to be maintained effective shall
be extended by the number of days during the period from and including the date
of the giving of such notice to and including the date when each seller of
Registrable Securities covered by such

 

16



--------------------------------------------------------------------------------

Registration Statement either receives the copies of the supplemented or amended
Prospectus contemplated by Section 2.5(a)(v) or is advised in writing by the
Company that the use of the Prospectus may be resumed.

(d) Holders may seek to register different types of Registrable Securities
simultaneously and the Company shall use its reasonable best efforts to effect
such Registration and sale in accordance with the intended method or methods of
disposition specified by such Holders.

2.6 Underwritten Offerings.

(a) Shelf and Demand Registrations. If requested by the underwriters for any
Underwritten Offering requested by Holders pursuant to a Registration under
Section 2.1 or Section 2.2, the Company shall enter into an underwriting
agreement with such underwriters for such offering, such agreement to be
reasonably satisfactory in substance and form to the Company, the Demanding
Holder (or, in the case of a Shelf Registration, the Holder selling Registrable
Securities under the Shelf Registration Statement) and the underwriters, and to
contain such representations and warranties by the Company and such other terms
as are generally prevailing in agreements of that type, including indemnities no
less favorable to the recipient thereof than those provided in Section 2.9. The
Holders proposed to be distributed by such underwriters shall cooperate with the
Company in the negotiation of the underwriting agreement and shall give
consideration to the reasonable suggestions of the Company regarding the form
thereof. Such Holders to be distributed by such underwriters shall be parties to
such underwriting agreement, which underwriting agreement shall (i) contain such
representations and warranties by, and the other agreements on the part of, the
Company to and for the benefit of such Holders as are customarily made by
issuers to selling stockholders in secondary underwritten public offerings and
(ii) provide that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also shall be conditions
precedent to the obligations of such Holders. Any such Holder shall not be
required to make any representations or warranties to or agreements with the
Company or the underwriters other than representations, warranties or agreements
regarding such Holder, such Holder’s title to the Registrable Securities, such
Holder’s intended method of distribution and any other representations required
to be made by such Holder under applicable law, and the aggregate amount of the
liability of such Holder shall not exceed such Holder’s net proceeds from such
Underwritten Offering.

(b) Piggyback Registrations. If the Company proposes to register any of its
securities under the Securities Act as contemplated by Section 2.3 and such
securities are to be distributed in an Underwritten Offering through one or more
underwriters, the Company shall, if requested by any Holder pursuant to
Section 2.3 and subject to the provisions of Section 2.3(b), use its reasonable
best efforts to arrange for such underwriters to include on the same terms and
conditions that apply to the other sellers in such Registration all the
Registrable Securities to be offered and sold by such Holder among the
securities of the Company to be distributed by such underwriters in such
Registration. The Holders to be distributed by such underwriters shall be
parties to the underwriting agreement between the Company and such underwriters,
which underwriting agreement shall (i) contain such representations and
warranties by, and the other

 

17



--------------------------------------------------------------------------------

agreements on the part of, the Company to and for the benefit of such Holders as
are customarily made by issuers to selling stockholders in secondary
underwritten public offerings and (ii) provide that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement also shall be conditions precedent to the obligations of such Holders.
Any such Holder shall not be required to make any representations or warranties
to, or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, such Holder’s
title to the Registrable Securities and such Holder’s intended method of
distribution or any other representations required to be made by such Holder
under applicable law, and the aggregate amount of the liability of such Holder
shall not exceed such Holder’s net proceeds from such Underwritten Offering.

(c) Participation in Underwritten Registrations. Subject to the provisions of
Section 2.6(a) and (b) above, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

(d) Price and Underwriting Discounts. In the case of an Underwritten Offering
under Section 2.1 or 2.2, the price, underwriting discount and other financial
terms for the Registrable Securities shall be determined by the Demanding Holder
(or, in the case of a Shelf Registration, the Holder selling Registrable
Securities under the Shelf Registration Statement). In addition, in the case of
any Underwritten Offering, each of the Holders may withdraw their request to
participate in the registration pursuant to Section 2.1, 2.2 or 2.3 after being
advised of such price, discount and other terms and shall not be required to
enter into any agreements or documentation that would require otherwise.

2.7 No Inconsistent Agreements; Additional Rights. Except as disclosed to the
TPG Holders, the Company shall not hereafter enter into, and is not currently a
party to, any agreement with respect to its securities that is inconsistent with
the rights granted to the Holders by this Agreement. Without the consent of TPG
Holders, the Company shall not enter into any agreement granting registration or
similar rights to any Person.

2.8 Registration Expenses. All expenses incident to the Company’s performance of
or compliance with this Agreement shall be paid by the Company, including
(i) all registration and filing fees, and any other fees and expenses associated
with filings required to be made with the SEC or the NASD, (ii) all fees and
expenses in connection with compliance with any securities or “Blue Sky” laws,
(iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses (including expenses of printing certificates for
the Registrable Securities in a form eligible for deposit with The Depository
Trust Company and of printing prospectuses), (iv) all fees and disbursements of
counsel for the Company and of all independent certified public accountants of
the Company (including the expenses of any special audit and cold comfort
letters required by or incident to such performance), (v) Securities Act
liability insurance or similar insurance if the Company so desires or the
underwriters so require in accordance with then-customary underwriting practice,
(vi) all fees and expenses incurred in connection with the listing of the
Registrable Securities on

 

18



--------------------------------------------------------------------------------

any securities exchange or quotation of the Registrable Securities on any
inter-dealer quotation system, (vii) all applicable rating agency fees with
respect to the Registrable Securities, (viii) all reasonable fees and
disbursements of legal counsel selected by the Demanding Holder (or, in the case
of a Shelf Registration, the Holder selling Registrable Securities under the
Shelf Registration Statement), (ix) all fees and expenses of accountants
selected by the Demanding Holder (or, in the case of a Shelf Registration, the
Holder selling Registrable Securities under the Shelf Registration Statement),
(x) any reasonable fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, (xi) all fees and expenses of any special
experts or other Persons retained by the Company in connection with any
Registration, (xii) all of the Company’s internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties) and (xiii) all expenses related to the “road-show” for any
underwritten offering, including all travel, meals and lodging. All such
expenses are referred to herein as “Registration Expenses.” The Company shall
not be required to pay any fees and disbursements to underwriters not
customarily paid by the issuers of securities in a secondary offering, including
underwriting discounts and commissions and transfer taxes, if any, attributable
to the sale of Registrable Securities.

2.9 Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the full extent permitted by law, each Holder, each member, limited
or general partner thereof, each member, limited or general partner of each such
member, limited or general partner, each of their respective Affiliates,
officers, directors, shareholders, employees, advisors, and agents and each
Person who controls (within the meaning of the Securities Act or the Exchange
Act) such Persons and each of their respective Representatives from and against
any and all losses, penalties, judgments, suits, costs, claims, damages,
liabilities and expenses, joint or several (including reasonable costs of
investigation and legal expenses) (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which such
Registrable Securities were Registered under the Securities Act (including any
final, preliminary or summary Prospectus contained therein or any amendment
thereof or supplement thereto or any documents incorporated by reference
therein) or any other disclosure document produced by or on behalf of the
Company or any of its subsidiaries including, without limitation, reports and
other documents filed under the Exchange Act, (ii) any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a Prospectus or
preliminary Prospectus, in light of the circumstances under which they were
made) not misleading or (iii) any actions or inactions or proceedings in respect
of the foregoing whether or not such indemnified party is a party thereto;
provided, that the Company shall not be liable to any particular indemnified
party (x) to the extent that any such Loss arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any such Registration Statement or other document in reliance upon and
in conformity with written information furnished to the Company by such
indemnified party expressly for use in the preparation thereof or (y) to the
extent that any such Loss arises out of or is based upon an untrue statement or
omission in a preliminary Prospectus relating to Registrable Securities, if a
Prospectus (as then amended or supplemented) that would have cured the defect
was furnished to the indemnified party from whom the Person asserting the claim
giving rise to such Loss

 

19



--------------------------------------------------------------------------------

purchased Registrable Securities at least five (5) days prior to the written
confirmation of the sale of the Registrable Securities to such Person and a copy
of such Prospectus (as amended and supplemented) was not sent or given by or on
behalf of such indemnified party to such Person at or prior to the written
confirmation of the sale of the Registrable Securities to such Person. This
indemnity shall be in addition to any liability the Company may otherwise have.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Holder or any indemnified party and
shall survive the transfer of such securities by such Holder. The Company shall
also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers and directors and each Person who controls such Persons (within the
meaning of the Securities Act and the Exchange Act) to the same extent as
provided above with respect to the indemnification of the indemnified parties.

(b) Indemnification by the Selling Holder. Each selling Holder agrees (severally
and not jointly) to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors and officers and each Person who controls the
Company (within the meaning of the Securities Act or the Exchange Act) from and
against any Losses resulting from (i) any untrue statement of a material fact in
any Registration Statement under which such Registrable Securities were
Registered under the Securities Act (including any final, preliminary or summary
Prospectus contained therein or any amendment thereof or supplement thereto or
any documents incorporated by reference therein), or (ii) any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus or preliminary Prospectus, in
light of the circumstances under which they were made) not misleading, in each
case, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information furnished in writing by such selling
Holder to the Company specifically for inclusion in such Registration Statement
and has not been corrected in a subsequent writing prior to or concurrently with
the sale of the Registrable Securities to the Person asserting the claim. In no
event shall the liability of any selling Holder hereunder be greater in amount
than the dollar amount of the net proceeds received by such Holder under the
sale of Registrable Securities giving rise to such indemnification obligation.
The Company shall be entitled to receive indemnities from underwriters, selling
brokers, dealer managers and similar securities industry professionals
participating in the distribution, to the same extent as provided above (with
appropriate modification) with respect to information furnished in writing by
such Persons specifically for inclusion in any Prospectus or Registration
Statement.

(c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
(provided that any delay or failure to so notify the indemnifying party shall
relieve the indemnifying party of its obligations hereunder only to the extent,
if at all, that it is actually and materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any Person entitled to indemnification hereunder shall have the
right to select and employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such Person unless (i) the indemnifying party has agreed in writing to pay such
fees or expenses, (ii) the indemnifying party shall have failed to assume the
defense of such claim

 

20



--------------------------------------------------------------------------------

within a reasonable time after receipt of notice of such claim from the Person
entitled to indemnification hereunder and employ counsel reasonably satisfactory
to such Person, (iii) the indemnified party has reasonably concluded (based upon
advice of its counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or (iv) in the reasonable judgment of any such Person
(based upon advice of its counsel) a conflict of interest may exist between such
Person and the indemnifying party with respect to such claims (in which case, if
the Person notifies the indemnifying party in writing that such Person elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such claim
on behalf of such Person). If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party. No indemnifying party shall consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of an unconditional release from all liability in respect to
such claim or litigation without the prior written consent of such indemnified
party. If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its prior written consent, but such consent may not be unreasonably
withheld. It is understood that the indemnifying party or parties shall not,
except as specifically set forth in this Section 2.9(c), in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees, disbursements or other charges of more than one separate firm
admitted to practice in such jurisdiction at any one time unless (x) the
employment of more than one counsel has been authorized in writing by the
indemnifying party or parties, (y) an indemnified party has reasonably concluded
(based on the advice of counsel) that there may be legal defenses available to
it that are different from or in addition to those available to the other
indemnified parties or (z) a conflict or potential conflict exists or may exist
(based upon advice of counsel to an indemnified party) between such indemnified
party and the other indemnified parties, in each of which cases the indemnifying
party shall be obligated to pay the reasonable fees and expenses of such
additional counsel or counsels.

(d) Contribution. If for any reason the indemnification provided for in
paragraphs (a) and (b) of this Section 2.9 is unavailable to an indemnified
party or insufficient in respect of any Losses referred to therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party or parties on the other hand in connection with the acts,
statements or omissions that resulted in such losses, as well as any other
relevant equitable considerations. In connection with any Registration Statement
filed with the SEC by the Company, the relative fault of the indemnifying party
on the one hand and the indemnified party on the other hand shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just or equitable if contribution
pursuant to this Section 2.9(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to

 

21



--------------------------------------------------------------------------------

in this Section 2.9(d). No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The amount paid or payable by an indemnified party as a
result of the Losses referred to in Sections 2.9(a) and 2.9(b) shall be deemed
to include, subject to the limitations set forth above, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 2.9(d), in connection with any Registration Statement
filed by the Company, a selling Holder shall not be required to contribute any
amount in excess of the dollar amount of the net proceeds received by such
Holder under the sale of Registrable Securities giving rise to such contribution
obligation. If indemnification is available under this Section 2.9, the
indemnifying parties shall indemnify each indemnified party to the full extent
provided in Sections 2.9(a) and 2.9(b) hereof without regard to the provisions
of this Section 2.9(d). The remedies provided for in this Section 2.9 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.

2.10 Rules 144 and 144A; Regulation S. The Company covenants that it will file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder (or, if the
Company is not required to file such reports, it will, upon the reasonable
request of any Holder, make publicly available such necessary information for so
long as necessary to permit sales pursuant to Rules 144, 144A or Regulation S
under the Securities Act), and it will take such further action as any Holder
may reasonably request, all to the extent required from time to time to enable
such Holder to sell Registrable Securities without Registration under the
Securities Act within the limitation of the exemptions provided by (i) Rules
144, 144A or Regulation S under the Securities Act, as such Rules may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the reasonable request of any Holder, the Company will deliver to
such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

SECTION 3. MISCELLANEOUS.

3.1 Term. This Agreement shall terminate upon the later of the expiration of the
Shelf Period and such time as there are no Registrable Securities, except for
the provisions of Sections 2.9 and 2.10 and all of this Section 3, which shall
survive any such termination.

3.2 Injunctive Relief. It is hereby agreed and acknowledged that it will be
impossible to measure in money the damage that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including specific performance, to enforce
such obligations, and if any action should be brought in equity to enforce any
of the provisions of this Agreement, none of the parties hereto shall raise the
defense that there is an adequate remedy at law.

 

22



--------------------------------------------------------------------------------

3.3 Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement or where any provision hereof is validly asserted as
a defense, the successful party shall, to the extent permitted by applicable
law, be entitled to recover reasonable attorneys’ fees in addition to any other
available remedy.

3.4 Notices. All notices, other communications or documents provided for or
permitted to be given hereunder, shall be made in writing and shall be given
(and shall be deemed to have been duly given upon receipt) by personal
hand-delivery, by facsimile transmission, by electronic mail, by mailing the
same in a sealed envelope, registered first-class mail, postage prepaid, return
receipt requested, or by air courier guaranteeing overnight delivery:

 

  (a) if to the Company:

J. Crew Group, Inc.

770 Broadway 12th Floor

New York, NY 10003

Attention: General Counsel

 

  (b) if to TPG Holders:

Jonathan Coslet

Texas Pacific Group

345 California Street, Suite 3300

San Francisco, CA 94104

Attention: Jonathan Coslet

Telephone: (415) 743-1527

Fax: (415) 743-1501

E-mail: jcoslet@texpac.com

Each Holder, by written notice given to the Company in accordance with this
Section 3.4, may change the address to which notices, other communications or
documents are to be sent to such Holder.

3.5 Successors, Assigns and Transferees. (a) Each party may assign all or a
portion of its rights hereunder to any Person to which such party transfers its
ownership of all or any of its Registrable Securities; provided that no such
assignment shall be binding upon or obligate the Company to any such assignee
unless and until the Company shall have received notice of such assignment as
herein provided and a written agreement of the assignee to be bound by the
provisions of this Agreement, and, provided further, that the rights described
under Sections 2.1 and 2.2 shall not transfer to any Person unless such Person
(i) is an Affiliate of the Holder transferring such rights or (ii) acquires at
least 33 1/3% of the Initial Registrable Securities of the Company held by TPG
Holders, as the case may be.

(b) The terms and provisions of this Agreement shall be binding on and inure to
the benefit of each of the parties hereto and their respective successors.
Nothing in this

 

23



--------------------------------------------------------------------------------

Agreement, express or implied, is intended or shall be construed to confer upon
any Person not a party hereto (other than each other Person entitled to
indemnity or contribution under Section 2.9) any right, remedy or claim under or
by virtue of this Agreement.

3.6 Governing Law; Service of Process; Consent to Jurisdiction. (a) THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE PROVISIONS, POLICIES OR
PRINCIPLES THEREOF RELATING TO CHOICE OR CONFLICT OF LAWS.

(b) To the fullest extent permitted by applicable law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the Southern District of New York and the courts of the State
of New York located in the Borough of Manhattan and not in any other State or
Federal court in the United States of America or any court in any other country,
(ii) agrees to submit to the exclusive jurisdiction of such courts located in
the State of New York for purposes of all legal proceedings arising out of, or
in connection with, this Agreement or the transactions contemplated hereby, and
(iii) irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

3.7 Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained therein.

3.8 Amendment; Waiver.

(a) This Agreement may not be amended or modified and waivers and consents to
departures from the provisions hereof may not be given, except by an instrument
or instruments in writing making specific reference to this Agreement and signed
by the Company and each of TPG Holders. Each Holder at the time or thereafter
outstanding shall be bound by any amendment, modification, waiver or consent
authorized by this Section 3.8(a), whether or not such Registrable Securities
shall have been marked accordingly.

(b) The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. Except as
otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

24



--------------------------------------------------------------------------------

3.9 Counterparts. This Agreement may be executed in any number of separate
counterparts and by the parties hereto in separate counterparts each of which
when so executed shall be deemed to be an original and all of which together
shall constitute one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

J. CREW GROUP, INC. By:  

/s/ James S. Scully

Name:   James S. Scully Title:   Executive Vice President and Chief Financial
Officer TPG PARTNERS II, L.P. By:   TPG GENPAR II, L.P   its General Partner By:
  TPG ADVISORS II, INC.   its General Partner By:  

/s/ David A. Spuria

Name:   David A. Spuria Title:   Vice President TPG PARALLEL II, L.P. By:   TPG
GENPAR II, L.P.   its General Partner By:   TPG ADVISORS II, INC.   its General
Partner By:  

/s/ David A. Spuria

Name:   David A. Spuria Title:   Vice President



--------------------------------------------------------------------------------

TPG INVESTORS II, L.P. By:   TPG GENPAR II, L.P.   its General Partner By:   TPG
ADVISORS II, INC.   its General Partner By:  

/s/ David A. Spuria

Name:   David A. Spuria Title:   Vice President TPG 1999 EQUITY II, L.P. By:  
TPG ADVISORS II, INC.   its General Partner By:  

/s/ David A. Spuria

Name:   David A. Spuria Title:   Vice President